HANSON, District Judge.
Appeal from a summary judgment in favor of plaintiff. Affirmed. Costs to plaintiff.
Plaintiff sued defendant personally on a promise allegedly made in the following written instrument:
“Eddington Canning Company, Inc.
“Phone HUnter 9-S611 Springville, Utah
“March 6, 1957
“Mr. William Clyde
“Springville, Utah

“Dear Bill:

“This is to certify that I, personally, will giiarantee you payment for any tomatoes you raise and deliver for us, or any other crop contracted for, on the day contract specifies for payment.
“Yours very truly,
“Eddington Canning Company
“/s/ W. R. Eddington
“W. R. Eddington” (Italics supplied)
Defendant contends that by signing the letter in the form indicated it was not his intention to be bound personally. He so averred in an affidavit upon which the matter was determined. Under the clear language of the writing we are not impressed with such contention, particularly since intentions cannot vary the terms of clear, concise, unambiguous language employed by him who says he did not intend what he said.
CROCKETT, C. J., and HENRIOD and McDonough, jj., concur.